DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 
Status of Claims
	Claims 1-4, 7-8, and 10-13 are examined in this office action of which claims 1 and 10 were amended in the reply dated 5/16/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 7-8, and 10-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 have been amended to include the limitation “generating a constant atmosphere on a top layer of the metal starting material for the three-dimensional component with the process gas stream” in lines 14-15 of claim 1 and lines 13-15 of claim 10. There does not appear to be support for this amendment. Applicant has pointed to paragraph [0040] for support (Applicant’s remarks, pg. 5, 6th paragraph), however this paragraph notes that “a constant atmosphere is generated on the top layer of the component during the generative production of said component” (Applicant’s specification, paragraph [0040]; emphasis added). While the specification notes that a constant atmosphere is present on the component, it does not recite that a constant atmosphere is on the top layer of the metal starting material. As this is the only recitation of “constant atmosphere” in the specification, it is not clear how applicant has support for the “constant atmosphere” being generated on the metal starting material absent explanation. Claims 2-4, 7-8, and 11-13 are also rejected as they depend from claims 1 and 10 and do not solve the above issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2774703 A1 of Wiesner in view of EP 1077803 B1 (with provided English translation) of Binder and DE 202016004832 U1 (with provided English translation) of the ‘832 patent and Electroanalytical Sensor Technology. Ch 7. Intech. (2013) of Power.
As to claims 1, 2, 4, 7, 10, and 11 Wiesner discloses an apparatus for producing three-dimensional work pieces in a process chamber (Wiesner, abstract; see also Fig. 1) meeting the limitation of generative production of a three-dimensional component in a processing chamber. Wiesner discloses a applying a raw material powder where the raw material powder is preferably a metallic powder (Wiesner, paragraph [0006]), meeting the limitation of providing a metal starting material. Wiesner discloses selectively irradiating electromagnetic or particle radiation onto the raw material powder (Wiesner, claim 1). Wiesner discloses that the irradiation device may comprise at least one radiation source, in particular a laser source which causes a site-selective melting of the raw material powder particles (Wiesner, paragraph [0007]; emphasis added), meeting the claim limitation of melting the metal starting material by inputting energy from a laser.
Wiesner discloses an Argon gas source provided to the process chamber (Wiesner, paragraph [0041]; see also Fig 1, 40), meeting the limitation of providing a process gas stream in the processing chamber. Wiesner discloses that process chamber is sealable against the ambient atmosphere, i.e. against the environment surrounding the process chamber, in order to be able to maintain a controlled atmosphere, in particular an inert atmosphere within the process chamber (Wiesner, paragraph [0008]), meeting the limitation of creating a constant atmosphere on a top layer of the metal starting material for the three-dimensional component with the process gas stream as this atmosphere would be on the top layer of the build material and there is no disclosure that the atmosphere is interrupted and therefore a person of ordinary skill would understand Wiesner to be disclosing that the atmosphere in the process chamber is occurring continuously over a period of time. 
Wiesner further discloses that the oxygen concentration of the gas stream exiting the process chamber is measured by means of an oxygen sensor (Wiesner, paragraph [0042]; see also Fig 1, 50), meeting the limitation of extracting a portion of the process gas stream from the processing chamber at a location in the processing chamber as well as determining an oxygen content of the portion of the process gas by a first oxygen sensor. Wiesner discloses a further oxygen sensor to detect the oxygen content in the gas stream discharged from the process chamber via the circuit line (Wiesner, paragraph [0044]; see also Fig 1, 58), meeting the limitation of a second oxygen sensor. Wiesner also discloses that the control device may interrupt the irradiation of the raw powder when a concentration of a component of the gas stream exceeds a predetermined threshold value (Wiesner, paragraph [0033]). 
Wiesner does not explicitly disclose extracting a portion of the process gas stream at a location in the processing chamber of the melting and level with a plane on which a most recently deposited of the metal starting material is located for the process gas stream to flow past where the metal starting material is melted. 
However, Wiesner does disclose a further oxygen sensor to detect the oxygen content in the gas stream discharged from the process chamber via the circuit line and Wiesner notes that the circuit line includes a filter (56) indicating that the process gas is taken extremely close to the melting if there is a need to filter out particulates from the process gas (Wiesner, paragraph [0044]; emphasis added; see also Fig 1, where the oxygen sensor is 58 and the gas that is removed from the chamber is returned via line 52). While Wiesner does not explicitly state that the location of extracting the process gas stream is level with a plane on which a most recently metal starting material is located, Wiesner’s circuit line is situated close to the powder bed where the metal powder is melted to create a finished part (Wiesner, Fig 1). As the desire in Wiesner is to prevent undesired oxidation reaction upon irradiating the raw material powder (Wiesner, paragraph [0044]), the location disclosed in Wiesner must be equivalent for determining the oxygen content at the location of melting, i.e. the process gasses at the point of melting must be extracted by the circuit line disclosed by Wiesner and the process gas stream must be flowing past where the metal starting material is melted, otherwise the invention in  Wiesner would not be able to tell if undesirable oxidation was occurring.
Further, it should be noted that there is no patentable distinction to the mere rearrangement of parts when the rearrangement would not have modified the operation of the device, see MPEP 2144.04 (VI)(C); and in this case Wiesner discloses stopping production if a threshold of oxygen is exceeded (Wiesner, paragraph [0033]). Thus, it would have been obvious to one of ordinary skill in the art to extract the process gas from the location of melting level with a plane on which a most recently deposited one of the metal starting material is located due to the disclosure in Wiesner, as Wiesner’s disclosed location of drawing out the process gas would have the same effect of determining the oxygen content at the point of melting, thereby preventing undesired oxidation reaction (Wiesner, paragraph [0044]).
Wiesner does not explicitly disclose where at least a portion of the process gas stream is flowing through the metal starting material and past where the metal starting material is melted.
 Binder relates to methods and devices for producing functional modals using rapid prototyping (Binder, paragraphs [0001]-[0002]) and Binder discloses metallic starting materials (Binder, paragraph [0009]), thereby Binder is in the same field of endeavor of the generative production using metal starting materials. Binder teaches that the powder is applied in layers to the construction platform and a gas-permeable medium is flowed through in such a way that the process gas enters the processing space from the side opposite to the side of the bulk powder irradiated with the laser beam (Binder, paragraph [0016]; see also Binder, Fig. 1-3). As such, Binder is teaching where the process gas stream flows through the starting material and past where the starting material is melted. Binder teaches that this method has the advantage such that the bulk powder is cleaned of the ambient atmosphere and moisture, and the entire processing space and any powder storage containers that are present are placed under a process gas atmosphere and preventing the need for vacuum encapsulation (Binder, paragraph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add flowing a process gas through a gas-permeable medium such that the gas flows through the starting material and past where the melting occurs as taught by Binder into the method of generative production disclosed by Wiesner, thereby the bulk powder is cleaned of the ambient atmosphere and moisture and preventing the need for vacuum encapsulation (Binder, paragraph [0017]).

Wiesner also does not explicitly disclose where the second oxygen sensor responds in a different amount of time than the first oxygen sensor. Further Wiesner does not explicitly disclose where the first oxygen sensor is a lambda probe nor where the second oxygen sensor is a chemical cell. 
The ‘832 patent relates to a gas monitoring system for monitoring a gas concentration in an additive manufacturing apparatus (‘832 patent, paragraph [0001]). The ‘832 patent discloses a construction material where all powders or powder mixtures can be used including metal powder (‘832 patent, paragraph [0073], see also ‘832 patent Fig 1 where 13 is the unsolidified building material). The ‘832 patent discloses a laser melting apparatus for producing a three-dimensional object by additive manufacturing (‘832 patent, paragraph [0071]). The ‘832 patent also discloses a gas monitoring system comprising a first and a second gas sensor (‘832 patent, paragraph [0008]; see Fig 1 where the first gas sensor is 31 and the second is 32). The ‘832 patent discloses that the gas sensors are preferably designed to detect the gas concentration of oxygen in a process environment (‘832 patent, paragraph [0013]). The ‘832 patent also discloses that the sensor signals can be combined without weighting or a sensor signal originating from the first or second gas sensor to define the total sensor signal (‘832 patent, paragraph [0034]). The ‘832 patent also discloses that the first and/or second gas sensor comprise a ZrO2-based gas sensor (‘832 patent, paragraph [0022] where a ZrO2-based gas sensor is a lambda probe). The ‘832 patent teaches that these sensors have a wide measuring range, high accuracy, low response times, low temperature dependence, low heating-up time, low cross-sensitivity to other gases, long service life and simple adjustability (‘832 patent, paragraph [0024]).
As Wiesner discloses using oxygen sensors, but is silent as to the type of sensors used, one of ordinary skill would naturally look to the art to determine an appropriate sensor to use. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a ZrO2-based gas sensor as taught by the ‘832 patent to the method disclosed by Wiesner, thereby using a sensor having a wide measuring range, high accuracy, low response times, low temperature dependence, low heating-up time, low cross-sensitivity to other gases, long service life and simple adjustability (‘832 patent, paragraph [0024]).

With respect to the second oxygen sensor comprising a chemical cell, the ‘832 patent teaches the use of amperometric gas sensors, potentiometric (Nernst probes), resistive, paramagnetic, capacitive, optical, thermo-physical, thermal, biochemical, and / or gravimetric measuring methods (‘832 patent, paragraph [0025] meeting the claim limitation where the oxygen sensor is a chemical cell).
Power relates to electroanalytical chemistry and specifically electrochemical sensors (Power, pg. 141, Introduction). Power teaches that electrochemical sensors provide a low cost analytical tool (Power, pg. 151, first paragraph in section 4.1). Power teaches that selectivity is defined as the ability of a sensor to detect one specific species even in the presence of a number of other chemical species or interferents and all electrochemical sensors exhibit a high degree of selectivity (Power, pg. 156, first paragraph in section 4.4).
As Wiesner discloses using oxygen sensors, but is silent as to the type of sensors used, one of ordinary skill would naturally look to the art to determine appropriate sensors to use. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a biochemical sensor as taught by the ‘832 patent to the method disclosed by Wiesner, thereby using a low cost analytical tool (Power, pg. 151, first paragraph in section 4.1) as well as enabling the ability to detect one specific species even in the presence of a number of other chemical species or interferents as all electrochemical sensors exhibit a high degree of selectivity (Power, pg. 156, first paragraph in section 4.4).
Further, if a lambda probe and a biochemical cell are used, the first oxygen sensor would have a faster response time than the second oxygen sensor to the oxygen content, thereby responding in a different amount of time.

As to claim 3, the ‘832 patent discloses that the sensors are designed to detect the gas concentration of oxygen in a process environment (‘832 patent, paragraph [0013]). The ‘832 patent further discloses that the sensor assembly may also include oxygen selective sensors (‘832 patent, paragraph [0018]), meeting the claim limitation of the second oxygen sensor being independent of other constituents of the process gas stream.

As to claim 8, Wiesner discloses that the control device controls the first and the second valve arrangements in dependence on an oxygen concentration of the gas stream exiting the pressure chamber (Wiesner, paragraph [0049]). Wiesner discloses that this creates a controlled argon gas atmosphere having an oxygen concentration below the predetermined threshold value in the pressure chamber (Wiesner, paragraph [0049]). Thus Wiesner 

As to claim 12, as the combination of Wiesner and the ‘832 patent disclose using a biochemical sensor as claimed, it would operate at below 500°C, this being the broadest reasonable interpretation of claim 12.

As to claim 13, Wiesner does not explicitly disclose that a separate analysis device is provided for each of the first and second oxygen sensors.
Wiesner does disclose a control device (48) that controls the first and second valve arrangement (Wiesner, paragraph [0048]; see also Fig 1).
However, the ‘832 patent teaches use of a first and second threshold value switch that are connected to the first and second gas sensor respectively (‘832 patent, claim 1; see also Fig. 2 where the switches are 104 and 105 attached to sensors 31 and 32). The ‘832 patent teaches that the use of multiple switches is desirable because it combines the potential of a redundant system since at least two gas sensors are provided and the two threshold switches must be closed for operating the manufacturing device as well as providing continuous documentation and monitoring (‘832 patent, paragraph [0010]).
As Wiesner is silent on how the controller works and the ‘832 patent teaches using separate threshold value switches, it would have been obvious to one of ordinary skill in the art at the time of filing to add separate switches to each oxygen sensor as taught by the ‘832 patent to the apparatus disclosed by Wiesner to create a redundant system as well as providing continuous documentation and monitoring (‘832 patent, paragraph [0010]).

Response to Arguments
	With respect to the rejection over 112(b), applicant’s amendment to the claims to delete the recitation of “in an immediate vicinity” cures the indefiniteness issue and the rejection is withdrawn.
With respect to the 103 rejection over Wiesner, applicant argues that Wiesner, nor the ‘832 patent or the Power reference, disclose generating a constant atmosphere on a top layer of the metal starting material for the three-dimensional component with the process gas stream (Applicant’s remarks, pg. 7 second full paragraph; see also pg. 8, first full paragraph and 3rd full paragraph). 
However, there is no disclosure in Wiesner that the atmosphere is interrupted and therefore a person of ordinary skill would understand Wiesner to be disclosing that the atmosphere is occurring continuously over a period of time. Thus, this meets the claim limitation of generating a “constant atmosphere”. 
With respect to “at least a portion of the process gas stream flowing through the metal starting material”, applicant argues that neither Wiesner, nor the ‘832 patent or the Power reference, disclose this feature (Applicant’s remarks, pg. 7 second full paragraph; see also pg. 8, first full paragraph and 3rd full paragraph). 
However, this feature is disclosed by Binder and is obvious to incorporate for the reasons stated in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733